Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The reissue includes an amendment to the claims and amends Figures 7 and 9.
Reissue Declaration
The reissue oath/declaration filed with this application is defective because none of the errors which are relied upon to support the reissue application are errors upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
The Declaration filed December 10, 2019 indicates that there is a defective specification or drawing and states:
“The Claims and Specification do not utilize the same terminology for the various parts of the invention.  Also, a described headlight is not shown in the drawings.  Applicant does not believe the proposed amendments broaden the claims or introduce new matter.”

It is noted that the errors indicated in the Declaration are not considered to be substantive errors under 35 U.S.C. 251.  (Refer to MPEP 1402 V).  The proposed changes to the drawings could be made by certificate of correction along with the changes to the Specification that relate directly to the proposed drawing changes.
:  “…an error under 35 U.S.C. 251  has not been presented where the correction to the patent is one of spelling, or grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. 251. These corrections to a patent do not provide a basis for reissue (although these corrections may also be included in a reissue application, where a 35 U.S.C. 251 error is already present), and may be made via a certificate of correction; see MPEP § 1481.”
To the extent the amendments to the claims could be considered as causing the original patent to the wholly or partly inoperative or invalid, the Declaration would also be improper because it fails to indicate the language that raises an error under 251. “There must be at least one error in the patent to provide grounds for reissue of the patent. If there is no error in the patent, the patent will not be reissued.”   (Refer to MPEP 1402)

Claims 1-10 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  



Status of Claims
The reissue filed 12/10/2019 includes claims 1-10 with amendments to claims 1, 3, 4, 5, 7 and 8.  The claims include one (1) independent claim reproduced below.
Claim 1. (Currently amended)  A ring light module for vehicles having headlight structures which further comprise a central headlight mounted behind and circumscribed by a bezel, the module comprising:
a. a [support] frame shaped and sized to fit within the bezel and, at least partially circumscribing the central headlight;
b. a plurality of light sources in an electrical circuit mounted upon the [support] frame; and
c. a control module to power and control the light sources.


Claim Interpretation
It is noted that while the claims claim “a ring light module,” the Specification discloses:
“Rings, as the term is used in this Specification and the Claims, would include any shape which is designed to at least partially circumscribe a headlight.  This would include circles, ovals, rectangles, or any type of regular or irregular polygon and partial (incomplete) forms of these shapes.”  (Col. 1, lines 60-64)  

“[T]he ring modules 10 may be properly horseshoe-shaped, U-shaped, ovular, rectangular or be shaped as any polygon and not necessarily circular, and still be considered a “ring.”  (Col. 3, lines 1-4)

“The frame 20 is made to comport with the shape and size of a headlight port for a given vehicle, and may be a rigid, semi-rigid or flexible circuit board.”  (Col. 2, lines 62-64)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KOSSOFF (US 2017/0341563 A1).

KOSSOFF relates to vehicle lighting, such as headlights and tail lights, and more particularly to retrofitting vehicle lights with auxiliary lighting.  [0001] The auxiliary vehicle lighting component is for mounting to a main vehicle lighting assembly trim component such as a shroud or bezel.  The auxiliary lighting component includes a circuit board strip configured in an annular or non-annular shape.  A series of auxiliary lights, such as LEDs, are mounted on the circuit board and spaced along the length of the circuit board strip, each light having a width extending substantially fully across the width of the circuit board.  (Refer to [0004])
On claim 1, KOSSOFF discloses a vehicle light assembly comprising:  
headlight),
a vehicle trim component adjacent the main light source (equated to a bezel), 
an auxiliary light source, the auxiliary light source comprising a base (equated to the claimed frame) and a series of auxiliary lights attached to the base (equated to the claimed plurality of light sources); Fig. 1 shows that the auxiliary light source 30 circumscribes a majority of the central headlight along a bottom circumference.  (Refer to Fig. 1)   It is further noted that Kosoff’s invention is equally applicable to non-annular shapes of auxiliary lighting strips such as arcs, [0024]
a mounting hole extending through a portion of the base, and
a fastener extending through the mounting hole and attached to the trim component.
KOSSOFF further discloses that the base includes a circuit board and the LEDs are built upon the circuit board.  (Refer to claims 2 and 3 of KOSSOFF)  This teaching provides for the claimed “plurality of light sources in an electrical circuit mounted upon the frame.”
The reference teaches that the auxiliary lighting assembly wiring is connected to the vehicle’s power source or alternatively, may be powered independently of any other vehicle circuit with an independent 12-volt switch. [0022]   KOSSOFF provides for a module to power and control light sources as claimed.  Thus, KOSSOFF anticipates claim 1.
 Regarding claim 2, KOSSOFF teaches the use of LEDs as auxiliary lights.  (Refer to [0004] and Claims 2-3)
Regarding claim 3, KOSSOFF relates to vehicle lighting, such as headlights and tail lights, and more particularly to retrofitting vehicle lights with auxiliary lighting.  [0001]   Fig. 1 shows that the auxiliary light source 30 circumscribes a majority of the central headlight along a bottom circumference.  (Refer to Fig. 1) 
claim 4, KOSSOFF teaches the use of fiberglass circuit boards and plastic circuit boards.  (Refer to [0016])
Regarding claim 5, Fig. 1 shows that the auxiliary light source 30 attaches to a bezel 20 within a trough in the bezel.  (Refer to Fig. 1 and [0014])
Regarding claim 6, KOSSOFF teaches the use of LEDs as auxiliary lights.  (Refer to [0004] and Claims 2-3)
Regarding claim 7, KOSSOFF relates to vehicle lighting, such as headlights and tail lights, and more particularly to retrofitting vehicle lights with auxiliary lighting.  [0001]   Fig. 1 shows that the auxiliary light source 30 circumscribes a majority of the central headlight along a bottom circumference.  (Refer to Fig. 1) 
Regarding claim 8, KOSSOFF teaches the use of fiberglass circuit boards and plastic circuit boards.  (Refer to [0016])
Regarding claims 9 and 10, KOSSOFF teaches that a plastic lens encloses the internal components of the vehicle headlight assembly.  (Refer to [0014] and Fig. 1)
Conclusion
Claims 1-10 are rejected.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/323,813 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991


Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991